DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendments and arguments filed April 12, 2021.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Wednesday Shipp on April 16, 2021.

The application has been amended as follows: 
Cancel claims 18-20 without prejudice

Claims 1-14 are allowable. Claims 15-17, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of Groups I, II, and III, as set forth in the Office action mailed on October 22, 2020, is hereby withdrawn and claims 15-17 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 1-17 are currently pending wherein claims 1-14 read on an energy curable ink composition, claims 15-16 read on a substrate containing said composition, and claim 17 reads on an absorbent article comprising said composition.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The pending claims are allowable over the closest references: Rasheed et al (WO 2014/030015) and Jin (CN 102925001).

Summary of claim 1:
An energy curable ink composition comprising, based upon total composition weight:
a)    from about 10% to about 80% of a solvent system comprising the following:
i)    from about 35% to about 80% of one or more mono-functional (meth)acrylate monomers, wherein the one or more monofunctional 
ii)    from about 10% to about 35% of one or more di-functional acrylate monomers; and
iii)    from about 10% to about 30% of one or more tri-functional or greater (meth)acrylate monomers;
b)    from about 3% to about 30% of an acrylate oligomer; and
c)    from about 1% to about 15% of a colorant.


Rasheed teaches a curable ink (page 1) that contains a monofunctional acrylate at a concentration of 40 to 80%, a multifunctional (meth)acrylate at a concentration of 5 to 25%, a radiation curable oligomer at a concentration from 1 to 12%, a radical photoinitiator, and a coloring agent (page 2).  Rasheed further teaches the monofunctional acrylate to include isobornyl acrylate (page 8).  Rasheed teaches the amount of the monofunctional acrylate to be 27.06, the amount of difunctional acrylate to be 4 (table 1, page 11 example 5), and the amount of the triacrylate to be 7.49 reading on 70%, 10%, and 19% respectively.  Rasheed further teaches the amount of the above compounds, reading on the solvent system, to be 38.55%.  Rasheed teaches the oligomer to be an acrylate and for the composition to contain the pigment to be less than 20% (page 7).  However, Rasheed does not teach or fairly suggest the claimed energy curable ink composition wherein the monofunctional monomer is either isodecyl methacrylate or dimethylaminoethyl methacrylate at the claimed concentration and in combination with a difunctional and polyfunctional acrylate monomer.


Jin teaches an ultraviolet curing ink (title) that contains a monofunctional monomer at a concentration of 30-60%, a bifunctional monomer at a concentration of 10-30%, a trifunctional monomer at a concentration of 0-10%, an oligomer at a concentration of 10-20%, and a pigment at a concentration from 1-5% (page 2).  Jin further teaches the monofunctional acrylate to include ethoxyethoxyethyl acrylate, tetrahydrofurfuryl acrylate, isodecyl acrylate, or isobornyl acrylate (page 2).  However, Jin does not teach or fairly suggest the claimed energy curable ink composition wherein the monofunctional monomer is either isodecyl methacrylate or dimethylaminoethyl methacrylate at the claimed concentration and in combination with a difunctional and polyfunctional acrylate monomer.

In light of the above discussion, it is obvious that the pending claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203.  The examiner can normally be reached on 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA WHITELEY/Primary Examiner, Art Unit 1763